DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
At the outset of this action, Examiner must set forth various interpretations of issues arising within the disclosure as filed.  
With respect to claim 1, Applicant has not (within the claim) defined “a noise emission configuration,” thus Examiner must interpret the claim under the doctrine of broadest reasonable interpretation (“BRI”) that is not inconsistent with the disclosure as filed.  Turning to the disclosure as filed and amended prior to examination, the word “configuration” only appears a total of five times: once in paragraph [0002] and the remainder in paragraph [0051].  Paragraph [0002] provides no further insight with respect to a definition or scope of “a noise emission configuration,” but paragraph [0051] appears to indicate that Applicant prefers for “a noise emission configuration” to be a “rotational speed set point” of an individual wind turbine.  Thus, for purposes of examination, “a noise emission configuration” will be interpreted as “a rotational speed set point” of the relevant wind turbine. 
With respect to claim 3, Applicant recites performance of “a predetermined speed decrement” for the purpose of “reducing the noise emission configuration.”  Examiner notes that Applicant has not positively recited what element is having its speed reduced, or how the speed reduction correlates to the noise emission configuration.  Turning to the Specification as amended prior to examination, the only parameter that is decremented by a predetermined 
With respect to claim 5, Applicant has failed to provide consistency and clarity with respect to the preceding claims.  Applicant recites “wherein increasing a rotational speed of the wind turbine,” but has not indicated in any of the prior claims that “a rotational speed of the wind turbine” may be increased at all.  Furthermore, Applicant’s introduction of “a rotational speed” without properly correlating it to “a noise emission configuration” creates issues of clarity (discussed more below) with respect to what “a noise emission configuration” is.  In addition to these issues, the claim appears to improperly depend from claim 1 when it should properly depend from claim 4.  As best understood by the Examiner, claim 5 must be interpreted as depending from claim 4 and should recite “wherein [the step of] increasing the noise emission configuration of the wind turbine having the lowest noise to power impact ratio is performed by a predetermined speed increment.”  For purposes of examination, Examiner will rely upon this interpretation of the claim.  
With respect to claim 7, Applicant has failed to properly amend claim dependencies when making the preliminary amendment.  There is clearly no antecedent basis for “the wind turbine having the lowest noise to power impact ratio” within claim 1; instead, claim 7 may find proper antecedent basis if dependent from claim 4 (presuming Applicant resolves the issues of antecedent basis in claim 4, detailed below).  For purposes of examination, claim 7 will be interpreted as depending from claim 4.  
claim 8, Applicant has failed to properly amend claim dependencies when making the preliminary amendment.  There is clearly no antecedent basis for the step of “determining individual wind turbine related noise levels at the plurality of locations” as recited by the instant claim.  Claim 1 only refers to a step of determining “total wind turbine related noise levels” but not determining “individual wind turbine related noise levels.”  Appropriate antecedent basis for this limitation may be found in claim 6.  For purposes of examination, claim 8 will be interpreted as depending from claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for situations wherein “a noise emission configuration” is “a rotational speed set point of a wind turbine,” does not reasonably provide enablement for a broader scope of interpretation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Specifically, the scope of “a noise emission configuration” as recited in any of claims 1-15 is functionally infinite, so long as the configuration somehow relates to “a noise emission” of the relevant wind turbine.  Examiner notes that claim 16 is exempt from this rejection because Applicant limits the scope of “the noise emission configuration of the wind turbine” specifically 
Applicant is invited to provide arguments for a broader scope of interpretation or enablement, but Examiner notes that the disclosure as filed fails to provide any examples other than “a rotational speed set point of the wind turbine.”  As a result, any broader interpretation of scope must rely on what is known or what would be obvious to one of ordinary skill in the art.  For purposes of examination, the scope of the claims will be limited to embodiments wherein “a noise emission configuration” is “a rotational speed set point of the wind turbine.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 7-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant has failed to provide appropriate antecedent basis for “the wind turbine having the lowest noise to power impact ratio” as recited in the final two lines of the claim.  While Applicant may wish to argue that “a wind turbine” is recited in claim 1, Examiner notes that Applicant has only recited “a wind turbine having a highest noise to power impact ratio.”  Clearly a wind turbine having “a highest noise to power impact ratio” cannot simultaneously be a wind turbine having “a lowest noise to power impact ratio” and, thus, the limitation in claim 1 cannot serve as antecedent basis for the limitation of claim 4.  Furthermore, Applicant has not previously recited “a lowest noise to power impact ratio” in any must instead recite “a wind turbine having a lowest noise to power impact ratio” in order to properly recite the element.  Clarification is required.
Regarding claim 5, Applicant has failed to provide appropriate antecedent basis for the limitations found within the claim.  Specifically, claim 5 presently depends from claim 1; there is no recitation of “a wind turbine having the lowest noise to power impact ratio” in claim 1.  Thus, claim 5 must instead depend from claim 4, presuming claim 4 is amended to overcome the issues set forth above.  Furthermore, Applicant’s recitation of “a rotational speed of the wind turbine” in claim 5 creates an issue of clarity with respect to interpretation of “a noise emission configuration” as recited in claim 1. 
Typically the transitional term/phrase “wherein” indicates a further limitation of an element in the prior claim; thus, Examiner has interpreted claim 5 as reading “wherein [the step] of increasing a rotational speed of the wind turbine having the lowest noise to power impact ratio is performed by a predetermined speed increment.”  There is not proper antecedent basis for “the step of increasing a rotational speed of the wind turbine” because claim 1 recites no such step.  Further, claim 4 (from which claim 5 would properly depend) also fails to recite such a step.  It would appear that Applicant should instead recite “wherein increasing the noise emission configuration of the wind turbine having the lowest noise to power impact ratio is performed by a predetermined speed increment.”  Such an amendment would overcome the present issue of clarity.
However, if Applicant intended to recite an additional limitation related to “rotational speed of the wind turbine” (i.e., there is both “a rotational speed set point” and “a rotational speed” element for the method), then additional clarification is required.  For example, 
Appropriate clarification of the claim is required.  For purposes of examination, claim 5 will be interpreted as dependent from claim 4 and reciting “increasing the noise emission configuration” rather than “increasing a rotational speed.”
Regarding claim 7, Applicant has failed to provide appropriate antecedent basis for the limitations found within the claim.  Specifically, claim 7 presently depends from claim 1; there is not proper antecedent basis for “the wind turbine having the lowest noise to power impact ratio.”  Proper antecedent basis may be found in claim 4 (if amended as suggested above).  Clarification is required.  For purposes of examination, claim 7 will be interpreted as dependent from claim 4.
Regarding claim 8, Applicant has failed to provide appropriate antecedent basis for the limitations found within the claim.  Specifically, claim 8 presently depends from claim 1; there is not proper antecedent basis for “determining individual wind turbine related noise levels at the plurality of locations” and “the respective wind turbine.”  Proper antecedent basis may be found in claim 6 (the first recitation of individual wind turbine noise levels).  Clarification is required.  For purposes of examination, claim 8 will be interpreted as dependent from claim 6.
Additionally, claim 8 also recites “at least one air parameter, in particular air temperature and/or air humidity and/or air pressure” toward the end of the claim.  It is unclear whether the elements following “in particular” are meant to be further limiting.  See MPEP §2173.05(d).  For purposes of examination, the limitations following “in particular” and before “and/or a nacelle direction” will not be considered at this time.  Clarification is required.
Regarding claim 9, Applicant recites the method of claim 1, further comprising an additional step of “setting a yaw offset set point and/or pitch angle set point to at least one wind turbine.”  It is wholly unclear what purpose this limitation is meant to serve with respect to the method of claim 1.  The claim completely fails to correlate the step of setting a yaw or pitch angle back to the steps and purpose of claim 1.  
Turning to the disclosure as filed, particularly the Specification at paragraph [0010], Applicant suggests that “setting a yaw offset point” and/or “setting a pitch angle set point” are options for altering the noise emission configuration.  Thus, Applicant’s imprecise language has created an issue of clarity because, rather than referring back to the proper step of claim 1, Applicant has instead created an additional step with no apparent purpose.  As best understood by Examiner, the claim should instead read “[t]he method according to claim 1, wherein [the step of] reducing the noise emission configuration comprises: setting a yaw offset point … [of] at least one [of the plurality of] wind turbines.”  
Appropriate clarification is required.  For purposes of examination, the claim will be interpreted as suggested above.
Regarding claim 10, Applicant recites “wherein method steps are performed regularly,” but completely fails to specify which method steps.  Examiner notes that the phrase “method steps” does not inherently require all methods steps of claim 1, but instead merely requires at least two steps.  For purposes of examination, the claim will be interpreted as reciting “wherein the method 
Regarding claim 11, Applicant recites “positions at which noise levels are required to meet certain criteria.”  This creates an issue of clarity because the claim does not specify which noise level(s) are being referred to.  As best understood by Examiner, the claim should instead recite “positions at which total wind turbine related noise levels are required to meet certain criteria.”  Clarification is required.  For purposes of examination, the claim will be interpreted as suggested above.
Regarding claim 12, Applicant recites “wherein location specific noise thresholds are defined or all noise thresholds are the same.”  There is not appropriate antecedent basis for either of these limitations within claim 1.  Notably, claim 1 only recites one noise threshold (i.e., “a noise threshold” and does not suggest there are plural or varying noise thresholds.  If Applicant wishes to recite location specific noise thresholds, it must be properly recited with language such as the following: “wherein each of the plurality of locations has a location specific noise threshold or wherein each of the plurality of locations has the same noise threshold.”  Clarification is required.  
Regarding claim 15, Applicant recites “[t]he wind park comprising a wind park controller according to claim 14.”  There is not proper antecedent basis for “the wind park” because claim 14 does not recite “a wind park;” instead, claim 14 recites “a wind park controller.”  As such, claim 15 must be amended to instead recite “A wind park” in the preamble.  Correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, Applicant recites determinations of the wind turbine having the highest noise to power impact ratio and the wind turbine having the lowest noise to power impact ratio.  While these determinations are not explicitly found within the relevant parent claims (1 and 4), Examiner finds these determinative steps to be inherent to the recitation of claims 1 and 4.  To clarify, these parent claims recite functional method steps based on “the wind turbine having the highest/lowest noise to power impact ratio”; in order to perform these method steps, one of ordinary skill must already know which turbines to adjust.  As such, the determinative steps recited in claim 7 are inherent to claims 1 and 4 and, as a result, claim 7 fails to further limit parent claims 1 or 4.
Regarding claim 12, Applicant recites the inclusion of “location specific noise thresholds” or “all noise thresholds are the same.”  This functionally recites every possible option with respect to the noise levels and, as such, fails to further limit parent claim 1 because it imposes no further meaningful limitation on the parent claim.  Indeed, either every one of the plurality of locations utilizes the same noise threshold, or every one of the plurality of locations has a location specific noise threshold.  
While Applicant may wish to argue that there are other options (e.g., most locations have the same threshold but one utilizes a location specific noise threshold), it is clear that any alternative to “all noise thresholds are the same” would be functionally equivalent to each .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0223006 (“Loh”).  .
Regarding claim 1, Loh discloses:
	A method of adapting [a] noise emission configuration of a plurality of wind turbines (title, abstract), the method comprising:
determining [a plurality of] total wind turbine related noise levels (“aggregate noise level”) at a plurality of locations (para. [0016]: “calculating an aggregate noise level at one or more geographic positions”); and
if the total wind turbine related noise levels are above a noise threshold:
reducing [the] noise emission configuration of a wind turbine.

	While Loh does not explicitly disclose the determination of “a critical location” having “a most critical total wind turbine related noise level,” Loh does discuss the presence of multiple turbines and multiple noise-affected sites (e.g., FIG 4 shows noise-affected sites 425 and 430).  Loh additionally discusses how different sites may have different noise requirements (para. [0042]), providing an example where a first location has a 50 dB limit and a second location have a 48 dB limit, thus requiring the method to utilize the lower dB limitation of the second location.  Based on this, Examiner finds that Loh implicitly discloses the presence of “a critical location” in the sense that the turbine having a lower noise limit imposes a stricter (i.e., more critical) limit on noise levels.   Following this logic, it is also implicit that the “critical location” of Loh also has “a most critical total wind turbine related noise level” in the sense that, between the first and second locations, the difference between noise emitted and noise permitted at the second location is greater than the difference at the first location.  Thus, Examiner finds that 

	Loh also fails to explicitly disclose the reduction of the noise emission configuration of a wind turbine being applied to the wind turbine “having a highest noise to power impact ratio.”  Loh discusses the general concept of determining which wind turbines on which to adjust operational parameters to comply with noise requirements, but does not state which turbines are specifically selected or why they are selected.  Loh does, however, explicitly state that the system disclosed in the reference “may further enable operation of wind turbines 100 such that power output of site 410 is optimized within the bounds of the target noise levels.”  One of ordinary skill would clearly seek to, in a situation where noise levels exceed a permissible threshold, first adjust the turbine having the most impact on noise levels while simultaneously affecting power output the least.  Examiner finds that this is an implicit teaching of using the turbine “having a highest noise to power impact ratio” due to Loh’s express statement of optimization.  

	Even assuming, arguendo, that Loh does not implicitly teach the above limitation of the instant claim, Examiner would find the limitation to be mere optimization within prior art conditions.  
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  
In re Williams, 36 F.2d 436, 438 (CCPA 1929).  
As stated above, Loh teaches the general method of measuring and adjusting noise level emissions of a wind farm based on noise levels experienced at various locations.  Loh already discusses criticality of noise levels at various locations and, thus, the only difference between the general teachings of Loh and the instant limitations is the optimization of the general teachings by adjusting a turbine that has “a highest noise to power impact ratio.”  Selecting a turbine with the highest noise to power impact ratio is little more than optimization of the general teachings of Loh by selecting, from the plurality of turbines, the turbine which provides the most optimal outcome.  As such, Examiner finds that claim 1 would not be patentably distinct over Loh even if Loh failed to teach each and every limitation.
Regarding claim 2, Loh discloses the limitations as set forth in claim 1, but does not explicitly disclose “the most critical total wind turbine related noise level” being one wherein a “difference between the total related noise level of a considered location and the noise threshold defined for the considered location is maximal.”  
As discussed above, Loh contemplates scenarios in which noise-affected locations have differing noise thresholds.  It is clear from Loh that the method must accommodate the most noise-limited location when making adjustments (see para. [0042]).  As a result, Examiner finds that Loh implicitly discloses “the most critical total wind turbine related noise level” being the noise level wherein a difference between emitted noise and permitted noise is greater than all other locations considered.  
Regarding claim 3, Loh discloses the limitations as set forth in claim 1, and further discloses reducing the noise emission configuration (para. [0044]; “an operational adjustment … a maximum rotor blade speed, …) for wind turbine 100 and transmit … an operational adjustment that includes the determined operating parameters”).
Regarding claim 4, Loh discloses the limitations as set forth in claim 1 and further discloses: 
if the most critical wind turbine related noise level at the critical location is below the noise threshold:
	increasing the noise emission configuration of the wind turbine, thereby not exceeding the noise threshold at the critical location (para. [0044]; “[w]hen the aggregate noise level is substantially below the target noise level an operation adjustment … to allow a higher nose level”).

	Loh does not explicitly disclose the wind turbine “having the lowest noise to power impact ratio” or “thereby not exceeding a nominal rotational speed” as recited by the instant claim.  Loh discusses the general concept of determining which wind turbines on which to adjust operational parameters to comply with noise requirements, but does not state which turbines are specifically selected or why they are selected.  Loh does, however, explicitly state that the system disclosed in the reference “may further enable operation of wind turbines 100 such that power output of site 410 is optimized within the bounds of the target noise levels.”  least impact on noise levels while simultaneously affecting power output the most.  Examiner finds that this is an implicit teaching of using the turbine “having a lowest noise to power impact ratio” due to Loh’s express statement of optimization.  

	Even assuming, arguendo, that Loh does not implicitly teach the above limitation of the instant claim, Examiner would find the limitation to be mere optimization within prior art conditions.  
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  
In re Williams, 36 F.2d 436, 438 (CCPA 1929).  
As stated above, Loh teaches the general method of measuring and adjusting noise level emissions of a wind farm based on noise levels experienced at various locations.  Loh already discusses criticality of noise levels at various locations and, thus, the only difference between the general teachings of Loh and the instant limitations is the optimization of the general teachings by adjusting a turbine that has “a lowest noise to power impact ratio.”  Selecting a turbine with the lowest noise to power impact ratio is little more than optimization of the general teachings of Loh by selecting, from the plurality of turbines, the turbine which provides the most optimal outcome.  As such, Examiner finds that claim 4 would not be patentably distinct over Loh even if Loh failed to teach the “lowest noise to power impact ratio” limitation.

With respect to the “thereby not exceeding a nominal rotational speed” limitation, Examiner finds that such a limitation would be obvious to one of ordinary skill in the art when viewed in context of the teachings in Loh.  While Applicant has not clearly correlated “rotational speed” and “a noise emission configuration” within the claims, it may be understood that “a noise emission configuration” may be a rotational speed set point.  This much is taught or otherwise recognized by Loh.  Since Loh teaches the increase of an operational parameter affecting noise, and clearly sets forth that rotational speed may be such a parameter, Examiner finds that this particular limitation differs from the prior art by setting an “upper limit” on the noise emission configuration of the wind turbine.  This upper limit is “a nominal rotational speed,” which may be reasonably interpreted as “a rated speed” of the wind turbine.  It is well-known in the art to avoid operating a wind turbine in excess of its rated speeds in order to avoid undue damage or wear on the components.  As such, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Loh by imposing an upper limit on increasing operational parameters (such as rotational speed) to avoid damaging the wind turbine.
Regarding claim 5, Loh discloses the limitations as set forth in claim 4, and further discloses increasing the noise emission configuration (para. [0044]; “an operational adjustment … to allow a higher aggregate noise level”) is performed by a predetermined (para. [0043]; “wind turbine controller 200 may adjust operating parameters based on … a predetermined transfer function or reference table”) speed increment (para. [0043]; “site controller 415 is configured to determine one or more operating parameters (e.g., a rotor blade pitch angle, a maximum rotor blade speed, …) for wind turbine 100 and transmit … an operational adjustment that includes the determined operating parameters”).
Regarding claim 6, Loh discloses the limitations as set forth in claim 1 and further discloses that the determination of the total wind turbine related noise levels at the plurality of locations comprises: determining individual wind turbine related noise levels at the plurality of locations for each of the plurality of wind turbines by applying a noise model; and determining the total wind turbine related noise levels at the plurality of locations based on the individual wind turbine related noise levels at the plurality of locations by forming a sum of individual wind turbine related noise levels (paras. [0034-38]).
Regarding claim 7, Loh discloses the limitations as set forth in claim 4 and furthermore implicitly discloses the determination of the turbines having the highest noise to power impact ratio and the lowest noise to power impact ratio.  As discussed above, this is merely part of the optimization found in claims 1 and 4; Applicant has already recited method steps based on these ratios, thus performance of these steps is required to perform the method steps.  To clarify, one cannot reduce a noise configuration of a wind turbine having a highest noise to power impact ratio without first determining which turbine has the highest noise to power impact ratio. 
Regarding claim 8, Loh discloses the limitations as set forth in claim 6 and further discloses the determination of individual or total noise levels being based on: an actual rotational speed of the respective wind turbine (para. [0035]; ”rotor speed”) and/or a pitch angle of the respective wind turbine ([0035]; “rotor blade pitch angle”) and/or and a distance between first geographic position and a geographic position associated with each noise level”) and/or 
Regarding claim 9, Loh discloses the limitations as set forth in claim 1 and further discloses the step of altering a noise emission configuration of a wind turbine being the setting of a pitch angle set point on the wind turbine (paras. [0043-44] discusses adjustment of the wind turbine based on operational parameters such as a rotor blade pitch angle; the adjustment serving to alter a noise emission configuration of the wind turbine).
Regarding claim 10, Loh discloses the method being performed on a regular, periodic bases (para. [0047]) but does not explicitly disclose the length of the periods.  
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  
In re Williams, 36 F.2d 436, 438 (CCPA 1929).  
i.e., regular, periodic operation of the method) and differs only as a matter of degree (i.e., the particular period length), Examiner finds that claim 10 is not patentably distinct over the prior art of record.
Regarding claim 11, Loh discloses the limitations as set forth in claim 1 and further discloses the plurality of locations being locations at which noise levels are required to meet certain criteria (see, e.g., para. [0042] discussing locations with differing critera).
Regarding claim 12, Loh discloses the limitations as set forth in claim 1 and further discloses location specific noise thresholds being defined (para. [0042]).
Regarding claim 13, Applicant merely recites a method of controlling rotational speed of a plurality of wind turbines, the method comprising steps of performing the method of instant claim 1 (disclosed by Loh, as detailed above) and adjusting the rotational speed of the wind turbine according to the determined noise emission configurations (see, e.g., paras. [0044-45]).  Since Loh discloses performance of the method of claim 1 as well as adjustment of rotational speed in accordance with the method of claim 1, Examiner finds that Loh discloses each and every limitation of claim 13.
Regarding claims 14-15, Applicant recites a wind park controller and wind park that implement the method of claim 1.  Loh discloses the limitation of claim 1, and further discloses the method being applied by a controller of a wind park.  As such, Examiner finds that Loh discloses each and every limitation of claims 14 and 15.
Regarding claim 16, Loh discloses the limitations as set forth in claim 1 and further discloses the noise emission configuration of the wind turbine being a rotational speed set point of the wind turbine (see, e.g., paras. [0044-45]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832